EXHIBIT 10.1 AMENDED AND RESTATED CREDIT AGREEMENT Dated as of February 15, 2012 Among PROGRESS ENERGY, INC. (Borrower) and THE BANKS LISTED ON THE SIGNATURE PAGES HEREOF (Banks) and CITIBANK, N.A. (Administrative Agent) and CITIBANK, N.A., SUNTRUST BANK and WELLS FARGO BANK, N.A. (as Issuing Banks) CITIGROUP GLOBAL MARKETS, INC. and J.P. MORGAN SECURITIES LLC (Joint Lead Arrangers) JPMORGAN CHASE BANK, N.A. (Syndication Agent) TABLE OF CONTENTS Section Page ARTICLE I DEFINITIONS AND ACCOUNTING TERMS 1 Section 1.01.
